DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/17/2020 and 11/19/2020 were considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-11, patentability resides, at least in part in the interconnection and interrelationship between the electronic device, the foldable housing, the hinge, the first motion sensor, the second motion sensor, the magnetic force sensor, the magnetic body and the at least one processor being configured to: identify a folded first angle between the first housing and the second housing based on the first motion sensor and the second motion sensor, and a first index associated with a state of the first angle, identify a folded second angle between the first housing and the second housing based on the magnetic force sensor, and a second index associated to a state of the second angle, and determine the folded angle between the first housing and the second housing based on at least one of the first angle or the second angle selected based on the first index and the second index as claimed and in combination with all of the other claims 12-20, patentability resides, at least in part in the interconnection and interrelationship between the operating method of identifying the folded first angle between the first housing and the second housing based on the first motion sensor, the first index associated with a state of the first angle, the hinge, the second motion sensor, identifying the folded second angle between the first housing and the second housing based on the magnetic force sensor, the second index associated with the state of the second angle; and determining the folded angle between the first housing and the second housing based on at least one of the first angle or the second angle selected based on the first index and the second index as claimed and in combination with all of the other limitations of the base claim(s) respectfully.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record fails to teach or fairly suggest the invention as presently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2021-11-23